                                                                          JS-6
 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   BILLY JOE JOHNSON, JR.,             ) Case No. CV 19-8119-ODW (SP)
                                         )
12                       Petitioner,     )
                                         )
13                 v.                    )           JUDGMENT
                                         )
14   ROBERT NEUSCHMID,                   )
     Warden,                             )
15                                       )
                     Respondent.         )
16   __________________________          )
17
18        Pursuant to the Order Accepting Findings and Recommendation of United
19 States Magistrate Judge,
20        IT IS HEREBY ADJUDGED that the Petition is denied and this action is
21 dismissed with prejudice.
22 O
23 Dated: October 20, 2020
24
                                       ___________________________________
25
                                       HONORABLE OTIS D. WRIGHT, II
26                                     UNITED STATES DISTRICT JUDGE
27
28
